Citation Nr: 0708269	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for right hip and low back 
disability secondary to a service connected right knee 
disorder.  

(The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities and increased 
ratings for hypertension, and a right knee disability are the 
subject of a further Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to January 1971 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 that denied secondary 
service connection for right hip and back disabilities.  In 
November 2005 the veteran appeared and gave testimony at a 
videoconference hearing at the RO before the undersigned.  A 
transcript of this hearing is in the claims folder.  

It is also noted that the issues of entitlement to service 
connection for peripheral neuropathy of the upper extremities 
and increased ratings for hypertension, and a right knee 
disability are also in appellate status at the present time, 
but these claims will e the subject of a separate board 
decision.  

The issue of entitlement to secondary service connection for 
right hip and back disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that he has developed disability of the 
right hip due to his service connected residuals of a shell 
fragment wound to the right knee. The clinical record reveals 
findings of degenerative arthritis in that joint.

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Review of the record indicates that the veteran has reported 
treatment for his right hip complaints from a physician, 
identified as Doctor Daniel, at a private medical facility 
identified as Nellis Hospital.  He also reported treatment 
from a pain doctor "over on Owens".  However, no clinical 
records reflecting such treatment are currently in the claims 
folder and, under the VCAA, the VA has an obligation to 
attempt to obtain these clinical records.  

In addition, During a recent VA orthopedic examination in May 
2004, the veteran was noted to have a slight limp due to 
right knee disability, the examination contained no findings 
regarding the right hip or medical opinion regarding the 
etiology of his right hip complaints. In view of this, the 
board believes that the veteran should be afforded a further 
VA examination to evaluate his right hip disability.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request the complete names and 
addresses of the Nellis Hospital, the 
physician identified as Doctor Daniel, 
and the physician who is identified as 
the pain doctor "over on Owens" who 
have reportedly been treating the 
veteran for right hip disability.  When 
the veteran responds and provides any 
necessary authorization, the Nellis 
Hospital and the physicians noted above 
should be contacted and asked to 
provide copies of all clinical records 
documenting treatment for the veteran's 
right hip complaints.  All records 
received should e associated with the 
claims folder.  

2.	The veteran should be afforded a VA 
medical examination to determine 
whether his service-connected right 
knee disability caused or aggravated 
his current right hip disability. The 
claims folder should be made available 
to the examiner for review before the 
examination and he should state that 
such was reviewed in the claims folder. 
Following a review of the relevant 
medical records in the claims file, the 
medical history, the clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to opine (a) whether it is at least as 
likely as not (50 percent or more 
likelihood) that any right hip 
disability found on the examination was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
service connected right knee 
disability. 

3.	  Then, the RO should review the 
veterans' claim for secondary service 
connection for a right hip disability.  
If that benefit remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



